Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 16/480,375 for a CEILING-TYPE DISPLAY POSITION ADJUSTING DEVICE filed on 7/24/2019.  This correspondence is in response to applicant's after final reply filed on 1/13/2021.  Claims 1 and 3-6 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the device wherein a coupling protrusion that is hinge-coupled to the angle adjusting unit protrudes from the rear portion of the main link such that the main link is rotated about the hinge shaft, and wherein the angle adjusting unit comprises an electric cylinder having one side that is hinge-coupled to the coupling protrusion and the other side that is hinge-coupled to a lower portion of the sliding member to rotate the rear portion of the main link about the hinge shaft via a variation in a length of the drive cylinder and thus to adjust an angle of the display mounted at the front portion of
the main link, in combination with the other limitations as set forth in the claims; regarding claim 3, the prior art does not teach the device comprising a cover member having a cut-off portion allowing a front  regarding claim 4, the prior art does not teach the device wherein the elevating member comprises: a lead screw, an upper end of which is rotatably coupled inside the body; an elevating unit coupled to an upper end of the sliding member to move up and down in a vertical direction by rotation of the lead screw; and a main motor rotating the lead screw, and wherein when the main motor is rotated, the lead screw is rotated, and as the elevating unit moves up and down along the lead screw, the sliding member slides in a vertical direction to move the display upwardly or downwardly with respect to the ceiling, in combination with the other limitations as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        April 3, 2021